UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7501



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOSEPH HARRIS, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Richard B. Kellam, Senior
District Judge. (CR-93-25-NN, CA-95-78-4)


Submitted:   March 21, 1996                 Decided:   April 4, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Joseph Harris, Jr., Appellant Pro Se. Arenda L. Wright Allen,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion, and find no reversible error. According-

ly, we affirm on the reasoning of the district court. United States
v. Harris, Nos. CR-93-25-WN; CA-95-78-4 (E.D. Va. Aug. 22, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2